IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                               No. 01-41154

                             Summary Calendar


UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                  versus

PATRICIO ESCOBAR-VILLANUEVA, also known
as Patricio Escobar Cantu,
                                                  Defendant-Appellant.




             Appeal from the United States District Court
                  For the Southern District of Texas


                              (M-01-CR-29-3)
                               July 18, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Patricio    Escobar-Villanueva     pled      guilty    to   one   count   of

carjacking     and   was   sentenced   to   180    months    imprisonment,      a

supervised release term of 3 years, a special assessment of $100,

plus restitution in the amount of $18,242.35. He argues that the

district court erred in upwardly adjusting his base offense level,

based on the conduct of indicted coconspirators, and erred in


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
calculating the amount of loss attributable to him. We affirm.

      First, Escobar-Villanueva argues that the district court erred

in   upwardly    adjusting    his    base   defense   level   based   on   his

coconspirators’ acts of discharging a firearm, abducting a victim,

and inflicting bodily injury on a victim. He contends that there is

no evidence that he acted in concert with the other indicted

coconspirators, and argues that he should not be held responsible

for their acts. If a defendant undertakes criminal activities

jointly with third parties, he may be responsible for their acts if

the acts were within the scope of that joint activity and were

reasonably foreseeable.1 The facts contained in the Presentencing

Investigation Report, which Escobar-Villaneuva did not contest

below, support the sentencing adjustments made by the district

court. Thus we hold that the district court did not clearly err in

adopting the facts of the PSR and upwardly adjusting Escobar-

Villaneuva’s     sentence    for    discharging   a   firearm,   abducting   a

victim, and inflicting bodily injury on a victim.

      Escobar-Villaneuva also argues that the district court erred

in calculating the amount of loss attributable to him by including

a 1992 Ford Explorer in its calculations. There is evidence in the

PSR that Escobar-Villaneuva was himself involved in the carjacking

of the Explorer, and the carjacking of the Explorer was part of the

joint criminal enterprise in which he was involved. The district

court did not clearly err in calculating the loss. AFFIRMED.


      1
          United States v. Hammond, 201 F.3d 346, 351 (5th Cir. 1999).